Hill, J.
1. On the trial of a statutory claim to land under the Civil Code, § 5157, interposed to resist the levy of a fi. fa. based on a money judgment, the claimant may support his claim by proof of a perfect equity in the land. Grace v. Means, 129 Ga. 638, 641 (59 S. E. 811); Wheeler v. Martin, 145 Ga. 164 (88 S. E. 951), and cases there cited.
2. In such a case it is not necessary for the claimant to file special equitable pleadings supplementary to his statutory claim, in order that ha may introduce evidence of his equitable title to the land. Askew v. Amos, 147 Ga. 613 (95 S. E. 5).
3. Under application of the foregoing principles it was erroneous to exclude from evidence testimony of the claimant to the effect that she had purchased and paid for the land. This error affected the charge to the jury, wherein the claimant’s right to a favorable verdict was restricted to bare possession of the land.
4. Other assignments of error show no cause for reversal, nor are they of such character as to require elaboration.

Judgment reversed.


All the Justices concur.